Citation Nr: 1711023	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for pseudofolliculitis barbae (PFB) with scarring.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the left talus (ankle) with degenerative changes.

3.  Entitlement to a compensable disability rating for residuals of a spiral fracture of the right fourth finger.

(The issue of entitlement to a second clothing allowance for 2015 is the subject of a separate Board decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1997 and also previously served on active duty for almost three years.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

These matters were remanded by the Board in July 2013 and March 2016.

The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).

The Veteran's PFB increased rating claim is potentially implicated by this stay because it is currently assigned a disability rating under 38 C.F.R. § 4.118.  The Veteran's representative stated in the September 2016 Post-Remand Brief that the RO "failed to consider whether the [Veteran] is entitled to an increased rating under diagnostic code 7806-7813," and there is evidence that the Veteran has treated his PFB with a corticosteroid during the appeal period.  See June 2008 VA Examination Report (stating that "[t]he [Veteran] has applied topical corticosteroids to his [PFB] such as triamcinolone cream and hydrocortisone cream").  As will be outlined further below, the Veteran's PFB increased rating claim is being remanded solely for the purposes of providing the Veteran with a Board hearing.  This limited action is necessary irrespective of the outcome of VA's appeal in Johnson.  Stated differently, while this claim may ultimately be affected by the resolution of VA's appeal in Johnson, the hearing ordered on remand is necessary regardless of the outcome of that appeal.  As such, the Johnson stay is inapplicable in this particular case, and the PFB increased rating claim may be remanded at this time.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's January 2010 VA Form 9, he requested a Board hearing and noted "Travel or Video."  A letter dated May 19, 2010 informed the Veteran that he was scheduled for a Board hearing on August 11, 2010 and that he should report at 9:00 A.M.  The letter also stated that if the Veteran still wanted a video hearing, he must complete the attached check list and "return it to us within 15 days from the date of this letter.  If you do not reply to this letter we will assign the video hearing time slot to another veteran.  You cannot have the video hearing if you do not send us the check list" (emphasis in original).  

Via fax received by VA on June 23, 2010, the Veteran returned the referenced check list, noting that he wanted a videoconference hearing.  He also stated that the referenced letter dated May 19, 2010 was received "June 22, 2010 outside the 15 days I have to respond" and checked a box stating "please reply."  It does not appear that the AOJ replied to the Veteran's submission.  A notation in the file (on the file copy of the referenced May 19, 2010 letter) indicated that the Veteran was a no show at the August 2010 hearing.  The July 2013 and March 2016 Board remands referenced in the Introduction sections that the Veteran did not appear for
the scheduled Board hearing and that "he has not since explained his absence or requested to reschedule the hearing.  Therefore, his hearing request is deemed withdrawn."  In a May 2016 statement, the Veteran stated that "I never did receive a letter from RO informing me about hearing scheduled August 2010, there is no mention of a specific date and time the appointment was" and that "every appointment that I was are of I made, therefore I could not re-schedule an appointment that I was not aware of."  

Based on the facts in this case and the Veteran's May 2016 statement, which indicated a desire for a Board hearing, the Board finds that remand is required to the schedule the Veteran for the requested Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the next available opportunity.  Notice of the hearing must be mailed to the Veteran and to his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

